Citation Nr: 0723064	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-03 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia.  

2.  Entitlement to service connection for schizophrenia.  

(The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for diabetes mellitus, type II, as due to 
herbicide exposure in Vietnam, will be addressed in a 
separate and forthcoming decision.)  


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from April 1968 to March 1972.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Detroit, Michigan, VA Regional Office (RO).  

In regard to service connection for diabetes mellitus, type 
II, the Board notes that recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in Haas 
v. Nicholson, 20 Vet. App. 257 (2006) that reversed a 
decision of the Board denying service connection for 
disabilities claimed as a result of exposure to herbicides.  
VA disagrees with the Court's decision in Haas and is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  Once a final decision is reached 
on appeal in the Haas case, the adjudication of any cases 
that have been stayed will be resumed.  

In the present case, the pending action in the Haas case 
impacts the issue of whether new and material evidence has 
been submitted to reopen a claim of service connection for 
diabetes mellitus, type II, as due to herbicide exposure in 
Vietnam.  This issue will be addressed in a separate and 
forthcoming decision once a final decision is reached in the 
Haas case.


FINDINGS OF FACT

1.  The AOJ denied reopening the claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include schizophrenia, in an April 2001 rating decision.  The 
veteran did not file a notice of disagreement.  That decision 
is final.

2.  Since the prior April 2001 rating decision relevant and 
probative evidence has been submitted.  

3.  Schizophrenia is attributable to service.  


CONCLUSIONS OF LAW

1.  The April 2001 rating decision denying the application to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia, is 
final.  Evidence submitted since that decision is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105(a), (b) and (c), 7108; 38 C.F.R. §§ 3.156, 20.200, 
20.201, 20.302(a) (2006).

2.  Schizophrenia was incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on receipt of a complete or 
substantially complete application, VA must notify the 
claimant and any representative of any information, medical 
evidence, or lay evidence not previously provided to VA that 
is necessary to substantiate the claim.  This notice requires 
VA to indicate which portion of that information and evidence 
is to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  
The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  Further discussion of these 
duties to notify and assist, however, is not necessary in 
this case as the Board's decision is fully favorable.  

Criteria & Analysis

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is applicable in the instant case as the amendment 
applies prospectively to claims filed on or after August 29, 
2001. 38 C.F.R. § 3.156(a) (2006).  The veteran filed his 
claim in April 2003.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 C.F.R. § 3.303 (2006).  Service connection may 
also be granted for psychosis when it is manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In regard to reopening the claim, the Board notes that the 
issue of service connection for an acquired psychiatric 
disorder was previously denied by the Board in December 1986.  
The AOJ denied the application to reopen the claim for an 
acquired psychiatric disorder, to include schizophrenia, in 
an April 2001 rating decision.  No notice of disagreement was 
filed.  That decision is final.  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, however, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108.

At the time of the prior decision, evidence was reviewed and 
the AOJ determined that there was no evidence of an acquired 
psychiatric disorder related by competent evidence to 
service.  Service connection for an acquired psychiatric 
disorder was denied.  38 U.S.C.A. § 7105.  At the time of the 
prior decision, the record did not establish that 
schizophrenia was related to service.  

Since that determination, the veteran has applied to reopen 
his claim of entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia.  The 
evidence submitted since the prior final decision in April 
2001 is new and material.  Additional evidence added to the 
record, includes a March 2003 VA opinion in which the doctor 
stated that schizophrenia appeared to have had an onset 
during service.  The evidence is new and material, and the 
claim is reopened.  

In order to establish service connection, the evidence must 
show that the veteran has a current disability related by 
competent evidence to service.  Essentially, the veteran 
asserts that his schizophrenia is a result of service.  

The record clearly reflects that the veteran carries a 
diagnosis of schizophrenia, as shown by the January 2003 VA 
opinion.  Thus, the pivotal issue in this case is whether 
there is competent evidence relating schizophrenia to 
service.  The veteran is competent to report his symptoms, to 
include that he heard voices during service.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
His statements do not constitute competent medical evidence 
that schizophrenia is related to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  The Board finds that the competent and probative 
evidence, to include the objective VA medical opinions to the 
effect that schizophrenia is related to service, supports a 
finding that service connection for schizophrenia is 
warranted.  

In this case, there are both VA and private opinions, as well 
as lay evidence, tending to establish that the veteran began 
having symptoms of schizophrenia during service or within the 
initial post-service year.  In a statement received in 
December 1985, the veteran stated that he began having 
paranoia in 1972.  In December 1985 statements, the veteran's 
mother noted that she began observing drastic changes in the 
veteran's behavior and personality after service, noting he 
that he kept to himself, was unkempt, and traveled around a 
lot.  His sister added that he was easily agitated and 
hostile, that social agencies began contacting the family in 
order to help the veteran, and that he was eventually 
incarcerated.  In a January 1985 statement, a friend and 
relative of the veteran's noted that prior to service, the 
veteran had been competent and able.  He added that since 
service the veteran had been unable to hold a job, that he 
would not communicate with others, and that people were 
afraid of him.  

In addition, a December 1985 private report notes that on the 
first day after returning from Vietnam, he had an irrational 
thought display that had forced his mother to call 
authorities to physically have him admitted to a mental 
health facility.  A January 1986 private examiner concluded 
that the veteran's psychotic behavior was related to service.  

The Board notes that service medical records are negative for 
a diagnosis of schizophrenia.  In a March 2000 VA examination 
report, however, the veteran described having had symptoms 
during service, to include auditory hallucinations, 
difficulty concentrating or performing tasks he should have 
been able to do, such as deciphering messages, and feelings 
of anxiety and suspiciousness.  The January 2003 VA Chief of 
Psychiatry specifically found the veteran to be credible.  A 
February 2000 VA psychiatrist noted that the veteran had had 
a psychotic break in 1972.  The January 2003 VA examiner 
noted specifically noted psychiatric symptoms dating back to 
service and diagnosed schizophrenia, likely continuous, 
paranoid versus disorganized subtype, noting that his 
credible history clearly suggested an onset of psychotic 
symptoms during service.  The Board accords great probative 
value to the VA opinion, and especially that of January 2003 
VA Chief of Psychiatry.  That examiner is a specialist in 
psychiatry, reviewed the veteran's entire history, and on 
current examination authoritatively concluded that the 
veteran's schizophrenia was related to service.  

The Board finds the probative evidence, to include the March 
2003 VA opinion and lay statements, supports a finding that 
schizophrenia had an onset during service or within the 
initial post-service year.  Based on a review of the entire 
record, the Board has determined that the evidence is in 
favor of the claim.  Consequently, the benefits sought on 
appeal are granted.  


ORDER

The application to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
schizophrenia, is granted.  

Service connection for schizophrenia is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


